Case: 17-60632      Document: 00514697684         Page: 1    Date Filed: 10/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-60632                       United States Court of Appeals

                                  Summary Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 25, 2018

XIU HUA REN,                                                             Lyle W. Cayce
                                                                              Clerk
                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A095 455 446


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Xiu Hua Ren, a native and citizen of the People’s Republic of China, was
removed from the United States in 2003, returned in 2008, and obtained
withholding of removal. After she married and obtained derivative asylee
status through her husband, she filed a motion to reopen her removal
proceedings on that basis. An Immigration Judge (IJ) denied her motion as
untimely, and the Board of Immigration Appeals (BIA) dismissed her appeal.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60632    Document: 00514697684      Page: 2      Date Filed: 10/25/2018


                                 No. 17-60632

Ren now petitions for review of the BIA’s decision. “In reviewing the denial of
a motion to reopen, this court applies a highly deferential abuse-of-discretion
standard, regardless of the basis of the alien’s request for relief.” Gonzalez-
Cantu v. Sessions, 866 F.3d 302, 304 (5th Cir. 2017) (internal quotation marks
and citation omitted), cert. denied, 138 S. Ct. 677 (2018).
      First, Ren’s arguments regarding purported errors in the IJ’s decision
are misplaced because, under these circumstances, we review only the BIA’s
decision. See Marques v. Lynch, 834 F.3d 549, 552-53 (5th Cir. 2016). Second,
by failing to cite any authority in support or to explain her argument that the
purpose of her motion to reopen made time limitations inapplicable, Ren has
forfeited that argument. See Penalva v. Sessions, 884 F.3d 521, 526 n.3 (5th
Cir. 2018). Third, this court lacks jurisdiction to review Ren’s argument that
the BIA erred when it declined to exercise its discretion to sua sponte reopen
her removal proceedings. See Gonzalez-Cantu, 866 F.3d at 306.
      Accordingly, the petition for review is DENIED IN PART and
DISMISSED IN PART for lack of jurisdiction.




                                        2